Case 2:19-cv-01574-ER Document 45 Filed 08/23/19

BOCHETTO & LENTZ

A PROFESSIONAL CORPORATION
GEORGE BOCHETTO}*

GAVIN P. LENTZ*
JEFFREY W. OGREN*
DAVID P, HEIM*
VINCENT van LAAR*
BRYAN R. LENTZ*

JOHN A, O°CONNELL*
PETER R. BRYANT*
ANTON KAMINSKY*
DANIELLE CHILDS
KIERSTY M, DeGROOTE"

ATTORNEYS AT LAW
1524 LOCUST STREET
PHILADELPHIA, PA 19102

TELEPHONE: (215) 735-3900
TELECOPIER: (215) 735-2455

FIRM WEB SITE:

ALBERT M, BELMONT, IlI*
OF COUNSEL

www. bochettoandlentz.com
E-MAIL ADDRESS:

gbochetto@bochettoandlentz.com

JANINE BAKER

JOANNE GUARALDO,

MARGARET E.R. KAMINS

TUESDAY WOLF

SUSAN FLAHERTY

QUINN GALLAGHER
PARALEGALS

 

August 23, 2019

PRACTICE DEDICATED TO LITIGATION
AND NEGOTIATION MATTERS

VIA ECF and Hand Delivery

Hon.Eduardo C. Robreno

James A. Byrne U.S. Courthouse, Room 15614
601 Market Street

Philadelphia, PA 19106-1705

RE: LSS v. Lyampert
E.D. Pa. 19-1574
Dear Judge Robreno;

Page 1 of 2

NEW JERSEY OFFICE

141 HIGH STREET
MOUNT LAUREL NI 08060
TELEPHONE: (856) 722-9595
TELECOPIER: (856) 722-5511

* ADMITTED TO NEW JERSEY BAR
t ADMITTED TO NEW YORK BAR
"ADMITTED TO VIRGINIA BAR
* ADMITTED TO D.C. BAR

I write this letter requesting a correction of Your Honor’s Order of August 20, 2019 (CM/ECF

No. 44),

In my letter of August 16, 2019, advising Your Honor of the outcome of the coin-toss procedure
and Plaintiff’s choice of method and place for the arbitration, I indicated that Plaintiff chose
JAMS as the arbitration service and “the method of arbitration under its expedited procedures.”
Under the tight time constraint within which I needed to send my submission to this Court, I used
the word “expedited” instead of “streamlined,” and respectfully request that this Court modify its
Order of August 20, 2019, to reflect the use of the JAMS Streamlined Rules and Procedures.

JAMS uses two standardized sets of rules, in general, to conduct arbitration. Under the JAMS
Comprehensive Arbitration Rules & Procedures (July 1, 2014), selection of an arbitrator is
performed according to Rule 15 of those rules, the rule indicated by Your Honor for use in the
Order of August 20, 2019. Under the JAMS Streamlined Arbitration Rules & Procedures (July 1,
2014)—the method intended and designated by the Plaintiff—selection of an arbitrator is done

pursuant to Rule 12 of those rules.
Case 2:19-cv-01574-ER Document 45 Filed 08/23/19 Page 2 of 2

BOCHETTO & LENTZ, P.C.
August 23, 2019
Page 2 of 2

Plaintiff thus respectfully requests that this Court modify or correct its Order of August 20, 2019,
to state that the method of arbitration shall be JAMS Streamlined Arbitration Rules & Procedures
and that the arbitrator shall be selected pursuant to Rule 12 of those rules.

Plaintiff also respectfully requests that the revised Order clarify that the decision of the JAMS
arbitrator be final and binding on all parties pursuant to the language of Para. 12 of the LTEA.

Respectfully submitte
we of fh 7

“ BOCHETYO,

    
 

f : J.

 

 

/ Corel poetetior Esquire
cc: Judge Rueter (Via Hand Delivery)

Andrew Mogilyansky (Via email: andrew @litizationaid.com)
Anna Lyampert (Via email: Annalyampert@yahoo.com)
